Order entered May 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00470-CV

                CHIRON POINT INVESTMENTS FUND I, LLC, Appellant

                                                V.

                          SCOTT H. HOWARD, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-09150

                                            ORDER
       We GRANT the May 13, 2014 motion of Diane Robert, Official Court Reporter for the

14th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before June 2, 2014.

       We DIRECT the clerk of this Court to send a copy of this order, by electronic

transmission, to Ms. Robert and all counsel of record.

                                                      /s/   ADA BROWN
                                                            JUSTICE